Citation Nr: 0635635	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-26 229 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The record reflects that the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
June 2006.  The transcript of the hearing is associated with 
the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of his naval service off the shores of Vietnam.  The 
veteran reported at the June 2006 Travel Board hearing that 
he encountered enemy fire and had to return fire when he 
ferried other veterans to the Vietnam shore as a part of his 
duties as a boatswain's mate aboard the USS Dubuque.  He 
additionally explained that he transported wounded veterans 
and witnessed the body bags of slain veterans during his 
service at that time.  

The Board notes that the RO denied the veteran's claim for 
service connection of PTSD in its March 2004 rating decision 
because the available evidence at that time was insufficient 
to confirm that he engaged in combat; however, the veteran 
and his representative provided additional information 
regarding the veteran's claimed stressor events at the June 
2006 Board hearing.  Specifically, the veteran's 
representative explained that the veteran determined that one 
or all of his claimed Vietnam stressor events occurred 
between October 1969 and December 1969 and requested that VA 
attempt to obtain appropriate naval records for that period 
in an effort to corroborate the occurrences of his claimed 
stressor events.  

In light of the additional information provided by the 
veteran, the Board finds that a remand for additional 
development is warranted.  Thus, the RO should request a 
search of appropriate naval service records in an attempt to 
verify the veteran's alleged in service stressors.  The 
request should include any sufficiently specific information 
provided by the veteran, as well as the specific stressor 
information the veteran provided during the June 2006 Travel 
Board hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran an 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The RO should request a search of 
appropriate naval service records 
pertaining to the period of October 1969 to 
December 1969 in an attempt to verify the 
veteran's alleged in-service stressors.  
The request should include any sufficiently 
specific information provided by the 
veteran, as well as the specific stressor 
information the veteran provided during the 
June 2006 Travel Board hearing. 

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


